IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-41,592-04


EX PARTE BILLY EUGENE COATS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 1155797R 
IN THE CRIMINAL DISTRICT COURT NUMBER TWO
TARRANT COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and
was convicted of fraudulent use and possession of identifying information.  He was
sentenced to twenty-five years' imprisonment.  He did not appeal his conviction.
	Based on the affidavit from trial counsel and the trial court's findings, and after a
review of the record, we find that Applicant's claims that challenge his conviction are without
merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: June 16, 2010
DO NOT PUBLISH